Citation Nr: 1826600	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2016.  

The issue of entitlement to an effective date prior to August 29, 2012 has been raised by the record in November 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his November 2016 Board hearing, the Veteran testified that his service-connected bilateral hearing loss has worsened since the most recent examination, conducted in November 2012.  As such, VA is required to afford him a contemporaneous examination to assess the current nature, extent and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:


1.	Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since November 2012.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work, including any depression or psychiatric disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  



The examiner must rule in or exclude a diagnosis of vertigo.  The examiner should consider the Veteran's November 2016 hearing testimony, where he testified to having symptoms like: loss of balance, feeling underwater and falling related to his hearing loss.

All findings and conclusions should be set forth in a legible report.

3	After completing any additional development deemed necessary, readjudicate the claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other arguments in response before the claims file is returned to the Board for further Veteran consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

